                    Case 2:19-cv-08589-MCA-LDW Document 25 Filed 11/27/19 Page 1 of 2 PageID: 252



                                                         UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF NEW JERSEY


                           RLJ PARTNERS, A PARTNERSHIP; LW
                           ASSOCIATES, A SOLE PROPRIETORSHIP; Civil Action No. 2:19-cv-8589
                           JTW GROW SERVICES A SOLE
                           PROPRIETORSHIP; OTIS FUND, A
                           PARTNERSHIP; JOSHUA WEXLER;
                           RACHEL WEXLER; ROSE WEXLER; AND
                           JAMES LOURES, JR.; EACH
                           DERIVATIVELY, AS SHAREHOLEDERS, ON
                           BEHALF OF GROW SOLUTIONS
                           HOLDINGS, INC.

                                 Plaintiffs

                                 vs.                                   NOTICE OF MOTION TO BE
                                                                       RELIEVED AS COUNSEL
                           JEFFREY BEVERLY; HOWARD KARASIK;
                           LESLIE BOCSKOR; WILLIAM HAYDE;
                           PETER SEN LAU; GROW SOLUTIONS
                           HOLDINGS, LLC; CECELIA SOH; JOSEPH
                           LUCOSKY; LUCOSKY BOOKMAN;
                           BUCKMAN BUCKMAN, & REID; NETWORK
                           1 FINANCIAL SECURITIES INC.; DOES 1-20
                           and ROW CORPORATIONS I-XX, inclusive,

                                 Defendants

                                 And

                           GROW SOLUTIONS HOLDINGS, INC.
                           Nominal Defendant




                           TO:   RLJ Partners
                                 LW Associates
                                 JTW Grow Services
                                 Otis Fund
                                 Joshua Wexler
THE TRAUTMANN FIRM               Rachel Wexler
50 U.S. Highway 9 North,         Rose Wexler
       Building 3                36 Stonewall Drive
 Morganville, NJ 07751           Livingston, NJ 07039
    (908) 770-4915
                    Case 2:19-cv-08589-MCA-LDW Document 25 Filed 11/27/19 Page 2 of 2 PageID: 253



                                  James Loures Jr.
                                  100 Lincoln Avenue
                                  Avon-By-The-Sea, NJ 07717

                                  Willard C. Shih, Esq.
                                  Wilentz, Goldman & Spitzer, P.A.
                                  90 Woodbridge Center Drive, Suite 900
                                  Woodbridge, New Jersey 07095

                                  PLEASE TAKE NOTICE that on Monday, January 6, 2020, the undersigned attorney of

                           record for the Plaintiffs will apply to the above-named Court for an Order granting leave to be

                           relieved as counsel.

                                  In support of the within Notice of Motion, the undersigned will rely upon the annexed

                           Certification and supporting documents.




                           Date: November 27, 2019                         By: /s/ Robert T. Trautmann
                                                                                 Robert T. Trautmann, Esq. (037562005)
                                                                                 THE TRAUTMANN FIRM
                                                                                 50 U.S. Highway 9 North, Building 3
                                                                                 Morganville, NJ 07751
                                                                                 (908) 770-4915
                                                                                 Attorney for Plaintiffs




THE TRAUTMANN FIRM
50 U.S. Highway 9 North,
       Building 3
 Morganville, NJ 07751
    (908) 770-4915
